OPINION — AG — ** STATE EMPLOYEES — AWARDS — PLAQUES — CONSTITUTIONAL ISSUE ** (1) WHERE THE LEGISLATURE SPECIFICALLY DECLARES A PUBLIC EMPLOYEE BENEFIT PROGRAM SUCH AS ONE CONSISTING OF LONGEVITY SERVICE AWARDS AND/OR AWARDS BANQUETS, TO BE FOR A "PUBLIC PURPOSE" AND ENACTS LEGISLATION APPROPRIATING PUBLIC MONIES TO ACCOMPLISH SUCH PURPOSE, SUCH AN APPROPRIATION IS NOT VIOLATIVE OF ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 OF THE OKLAHOMA CONSTITUTION, IF THE ACT CREATING SUCH PROGRAM ALSO: (A) EXPRESSLY DECLARES A LEGISLATIVE POLICY TO BE FOLLOWED; (B) EXPRESSLY DEFINES THE CATEGORIES OF EXPENDITURES TO BE ALLOWED; (C) EXPRESSLY RETAINS STATE CONTROLS OVER SUCH EXPENDITURES; (D) EXPRESSLY SETS FORTH PROCEDURES AND GUIDELINES FOR THE EXPENDITURES AND THE ELIGIBILITY OF A STATE EMPLOYEE TO RECEIVE SUCH EXPENDITURES. (2) TO THE EXTENT THAT PREVIOUS OPINION NO. 79-078 IS INCONSISTENT IT IS HEREBY WITHDRAWN AND OVERRULED. (GIFT, SERVICE PINS) CITE: OPINION NO. 79-078, OPINION NO. 80-165B (PUBLIC FUNDS FOR PRIVATE USE) (WILLIAM D. LAFORTUNE) ** SEE OPINION NO. 91-507 (1990) SEE: OPINION NO. 92-542 (1992) ** SEE: OPINION NO. 95-033 (1995)